Exhibit 10.5i BROWN SHOE COMPANY, INC. INCENTIVE AND STOCK COMPENSATION PLAN OF 2002 RESTRICTED STOCK AWARD AGREEMENT THIS AGREEMENT represents the grant of a Restricted Stock Award (the “Award”) by Brown Shoe Company, Inc., a New York corporation (the “Company”), to the Participant named below, pursuant to the provisions of the Incentive and Stock Compensation Plan of 2002 (the “Plan”), as follows: 1.Terms of the Award.The terms of the Award are as follows: Participant:«First_Name» «Middle_Init» «Last_Name» Award Grant Date:, 200_ [**date of board approval] Number of Restricted Shares: Shares of Brown Shoe Company, Inc. Common Stock, subject to certain restrictions Restriction Period:Grant Date through , 201_as to 100% of the Restricted Shares, subject to earlier vesting as to certain shares as provided herein [** 4th anniversary of the Grant Date] Vesting Schedule(Lapse of Restrictions): , 201_as to 100% of the Restricted Shares [** 4th anniversary of the Grant Date] 2.
